UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                 3/3/2020
- - - - - - - - - - - - - - - - - - - - X
                                        :
UNITED STATES OF AMERICA                :
                                        :        PROTECTIVE ORDER
        - v. -                          :
                                        :        S1 17 Cr. 722 (VSB)
SAYFULLO HABIBULLAEVIC SAIPOV,          :
                                        :
                         Defendant.     :
                                        :
- - - - - - - - - - - - - - - - - - - - X

     Upon the application of the United States of America, Geoffrey

S. Berman, United States Attorney for the Southern District of New

York, by and through Assistant United States Attorneys Amanda

Houle, Sidhardha Kamaraju, Matthew Laroche, and Jason A. Richman,

for a protective order relating to material produced pursuant to

18 U.S.C. § 3500 and Giglio v. United States, 405 U.S. 150 (1972)

(collectively, the “3500 material”), and with the consent of

defendant   Sayfullo   Habibullaevic   Saipov,   by   and   through   his

attorneys, Andrew Dalack, Esq., Sylvie Levine, Esq., Annalisa

Mirón, Esq., David Patton, Esq., David Ruhnke, Esq., and David

Stern, Esq., it is hereby ORDERED that:

     1.     Defense counsel must destroy or return to the Government

all 3500 material and any witness list, at the conclusion of the

trial of this matter or when any appeal (including post-conviction

relief under 28 U.S.C. § 2255) has become final; and

                                  1
      2.    The     defense       is    precluded    from       disseminating    or

disclosing any 3500 material and any witness list to anyone other

than the defendant, the defendant’s counsel, any paralegal or staff

employed    by    the   defense    for    the    purpose   of   representing    the

defendant, and any expert witness the defense has retained or

consulted with in connection with this case; and

      3.    The defense shall not leave any 3500 material or any

witness list in any jail facility, and the defendant may only

review 3500 material and any witness list, when in the presence of

defense counsel, any paralegal, or other staff employed by the

defense for the purpose of representing the defendant; and

      4.    It is further ordered that defense counsel may show to

a prospective defense witness his or her own FD-302 and any

attachments (with the names of law enforcement redacted from the

document); and

      5.    The defense can otherwise seek ex parte authorization of

the Court to show (but not provide copies of) other specified 3500

material to persons whose access to such materials is otherwise

prohibited by this Order.              The Court shall grant the request if

the Court determines that such access is necessary for the purpose

of preparing the defense of the case, which may include preparation

for   any   potential      penalty       phase   proceeding.        Each   of   the



                                           2
individuals to whom disclosure of 3500 material is made shall be

provided a copy of this Order by defense counsel of record and

advised by defense counsel of record that he or she shall not

further   disseminate   the   3500   material   except   at   the   express

direction of counsel of record, and such direction will only be

given if previously approved by the Court.

Dated:     New York, New York

           March 3
           _______________, 2020




                                 THE HONORABLE VERNON S. BRODERICK
                                 United States District Court
                                 Southern District of New York




                                     3
